Citation Nr: 0809595	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-28 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for otitis media. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 50 
percent for right hip replacement due to shell fragment 
wound, from August 1, 2004.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip scar.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shrapnel injury to the left upper 
arm.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a shrapnel injury to the left 
forearm, including scarring, loss of muscle tissue, and 
median neuropathy.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  The veteran's Form DD 214 reflects that he received a 
number of awards, including the Purple Heart and Combat 
Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2003, March 2004, and July 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

The November 2003 rating decision granted service connection 
for PTSD, evaluated as 50 percent disabling, and for 
residuals of shrapnel wounds to the left (major) arm, 
evaluated as 10 percent disabling, both from June 22, 2003.  
The March 2004 rating decision granted service connection for 
a scar, as a residual of a shrapnel wound of the right hip, 
evaluated as noncompensable, effective June 22, 2003, and 
denied service connection for chronic otitis media, a 
neurological condition of the left upper extremity, claimed 
as pain from the neck to fingers, left (major) extremity, 
secondary to shrapnel wounds, left arm, tinnitus, 
hypertension, coronary artery disease (CAD), and total right 
hip replacement due to degenerative joint disease of the 
right hip, claimed as residuals of shrapnel wounds, right 
hip.  In September 2004 the veteran expressed his 
disagreement with both the denials of service connection, and 
the initial evaluations assigned for his service connected 
disabilities.  

In March 2005 the veteran and his son testified during a 
hearing before a Decision Review Officer at the RO (RO 
hearing).  A transcript of that hearing is of record.  

A July 2005 RO decision, in pertinent part, granted service 
connection for right hip replacement, due to shell fragment 
wound, evaluated as 100 percent disabling from June 22, 2003, 
and 30 percent disabling from August 1, 2004.  This rating 
decision also granted service connection for median 
compression neuropathy of the left (major) forearm, evaluated 
as 30 percent disabling, and for a left forearm scar with 
loss of muscle tissue, evaluated as noncompensable, both 
effective from June 22, 2003, granted an increased initial 
evaluation of 10 percent for the veteran's right hip scar, 
effective June 22, 2003, and continued the 10 percent 
evaluation for the veteran's residuals of shrapnel wounds to 
the left upper arm.  

In September 2005 the veteran expressed disagreement with the 
initial evaluations assigned for the service connected right 
hip replacement, compression neuropathy of the left forearm, 
and the left forearm scar.  

A June 2006 rating decision granted service connection for 
coronary artery disease and hypertension, each evaluated as 
10 percent disabling, effective June 22, 2003.  In July 2006 
the veteran expressed disagreement with the initial 
disability evaluations assigned for these disabilities.  A 
July 2007 statement of the case (SOC) granted an increased 
evaluation of 30 percent for coronary artery disease, 
effective April 27, 2007, and continued the 10 percent 
evaluation for hypertension.  The veteran has not submitted a 
substantive appeal (Form 9) regarding the claims for 
increased initial evaluations for coronary artery disease and 
hypertension, therefore, these issues are not in appellate 
status.  38 C.F.R. § 20.200 (2007) (appeal consists of a 
timely filed notice of disagreement and, after issuance of a 
statement of the case, a substantive appeal).  

In September 2006 the veteran and his son again testified at 
an RO hearing.  A transcript of that hearing is also of 
record.  

A July 2007 rating decision, in pertinent part, granted an 
increased initial evaluation of 70 percent for PTSD, 
effective June 22, 2003, and an increased initial evaluation 
of 50 percent for the veteran's right hip replacement, 
effective August 1, 2004.  This rating decision also combined 
the evaluation of the veteran's residuals of shrapnel injury 
to the left forearm, including scarring, loss of muscle 
tissue, and median neuropathy, and continued the 30 percent 
evaluation for these residuals.  

In a September 2005 Appeal Hearing Options Election form 
submitted with his substantive appeal, the veteran requested 
a videoconference hearing before a Veterans Law Judge.  An 
October 2007 letter informed the veteran that his hearing was 
scheduled in December 2007.  The record reflects that the 
veteran failed to report for his scheduled hearing.  He has 
not requested rescheduling of the hearing.  As such, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2007).  

Despite the grants of increased initial evaluations for the 
veteran's PTSD, right hip replacement, and right hip scar he 
has not been awarded the highest possible evaluations for 
these disabilities.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The issue of an initial evaluation in excess of 50 percent 
for right hip replacement due to shell fragment wound, from 
August 1, 2004, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Otitis media has not been shown by competent medical 
evidence to be etiologically related to service.  

2.  Tinnitus has not been shown by competent medical evidence 
to be etiologically related to service.  

3.  PTSD is not manifested by total occupational and social 
impairment.  

4.  The medical evidence of record does not show that the 
veteran's right hip scar is deep or causes limited motion and 
exceeds 12 square inches (77 sq. cm.), nor is there medical 
evidence that this scar is productive of limitation of 
function other than that contemplated in the 50 percent 
rating assigned for the right hip replacement.  

5.  The veteran is left handed.  

6.  The residuals of shrapnel injury to the left upper arm 
are manifested by a scar measuring no more than 3cm by 2mm.  
This scar does not result in functional impairment and the 
residuals of shrapnel injury to the left upper arm do not 
more nearly approximate moderate muscle disability.  

7.  The residuals of shrapnel injury to the left forearm are 
manifested by median compression neuropathy which is no worse 
than moderate, and a deep scar measuring no more than 5cm by 
2cm, which is not unstable or painful on examination.  The 
residuals of shrapnel injury to the left forearm do not more 
nearly approximate severe muscle injury.  
 

CONCLUSIONS OF LAW

1.  Service connection for otitis media is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  The schedular criteria for an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a right hip scar have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals of a shrapnel injury to 
the left upper arm have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.73, Diagnostic Code 5303, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7804, 7805.  

6.  The schedular criteria for an initial evaluation in 
excess of 30 percent for residuals of a shrapnel injury to 
the left forearm have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.73, Diagnostic Code 5307, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A July 2003 VCAA letter advised the veteran that, regarding 
his claims for service connection for tinnitus, shrapnel 
wounds to the left arm, a shrapnel wound to the right hip, 
and PTSD, he needed evidence showing that the conditions had 
existed from military service to the present time.  A 
November 2003 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for a neurological disorder, claimed as pain in 
the neck to fingers of the left hand, due to shrapnel wounds 
of the left arm, and otitis media.  This letter reiterated 
that the July 2003 letter had informed the veteran of what 
was needed to support his claim for service connection for 
tinnitus and residuals of shrapnel wounds of the right hip.   

As will be discussed in greater detail below, a March 2006 
letter provided notice regarding disability ratings and 
effective dates.  This letter, however, did not list the 
issues on appeal and, as such, could not serve to provide 
element 1 VCAA notice.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

While the veteran has not been furnished a letter 
specifically describing the information and evidence required 
to grant increased initial evaluations for PTSD, a right hip 
scar, residuals of a shrapnel injury to the left upper arm, 
or residuals of a shrapnel injury to the left forearm, 
including scarring, loss of muscle tissue, and median 
neuropathy, the Board notes that, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Therefore, as service connection has been established for 
PTSD, a right hip scar, residuals of a shrapnel injury to the 
left upper arm, and residuals of a shrapnel injury to the 
left forearm, including scarring, loss of muscle tissue, and 
median neuropathy, and the veteran is seeking increased 
initial evaluations for these disabilities, further notice 
regarding the disability ratings and effective dates is not 
required.  Dingess v. Nicholson.  

The July and November 2003 VCAA letters satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain service records, medical 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing enough 
information about the records and any necessary releases to 
enable VA to request them from the person or agency that had 
them.  

Finally, with respect to the fourth element, both the July 
and November 2003 VCAA letters requested that the veteran 
send any medical reports he had.  These letters also informed 
the veteran that he could complete and return VA Form 21-4142 
if he wanted VA to obtain private treatment records for him, 
and asked him to furnish the date(s) and place(s) of any VA 
treatment.  These letters informed the veteran where and when 
to send such information and evidence.  Therefore, these 
letters acted to advise the veteran to submit any evidence in 
his possession pertinent to the claims on appeal, and 
satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was timely provided prior to the initial AOJ decisions on the 
claims.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency, however, the timing deficiency was remedied by 
the issuance of notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The July 2007 SSOC considered the claims based on all 
the evidence of record.  This readjudication acted to remedy 
any timing defect.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA treatment and private treatment records have 
been associated with the claims file.  In addition, the 
veteran was afforded VA examinations to evaluate the 
conditions on appeal in October and November 2003, June 2005, 
and April and May 2007.    

In his February 2008 Informal Hearing Presentation, the 
veteran's representative asserted that the April and May 2007 
VA examinations were inadequate for rating purposes because 
they were conducted without access to the veteran's claims 
file.  However, the report of the April 2007 VA examination, 
which evaluated the veteran's PTSD, did include a history of 
the veteran's service connected PTSD, and the examiner 
specifically noted that the veteran's electronic medical 
record was reviewed.   Similarly, the May 2007 VA 
examination, which, in pertinent part, evaluated the 
veteran's left upper extremity, also included a history of 
the veteran's service connected residuals of shrapnel wounds 
to the left upper extremity, and the examiner acknowledged 
that the veteran's VA medical records were available.  

Under these circumstances, the Board finds that the failure 
of the April and May 2007 VA examiners to review the 
veteran's claims file was not prejudicial to the veteran.  A 
review of the claims file would not have changed the 
examiner's observations, or the results of physical 
examination.  Since the medical history provided by the 
veteran, and his VA treatment records, provided an accurate 
account of his service-connected PTSD and residuals of 
shrapnel wounds to the left upper extremity, it is difficult 
to discern how a review of the claims file would have 
affected the conclusions of the examiners.  See Mariano v. 
Principi¸17 Vet. App. 305, 311-12 (2003) (When reviewing the 
claims file would not affect the observations of an examiner, 
the failure to review the claims file does not prejudice the 
claimant).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Otitis Media and Tinnitus

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a July 2003 letter, the veteran's wife reported that the 
veteran started having ear problems after Vietnam, 
specifically, that he always had ringing in his ears, and he 
also got a fungus infection that caused severe pain with 
bleeding and pus discharges, requiring that he put a vinegar 
and alcohol solution in his ears after showering and swimming 
to try to prevent a worse problem.  

An August 2003 report of treatment from the veteran's private 
otolaryngologist indicates that the veteran reported a 
constant humming noise in both ears and constant otitis media 
for outer ear infection since being in the Vietnam War.  He 
reported that he was exposed to noise while in the service.  
Following examination, the physician recommended that the 
veteran follow up with a physician or ear, nose, and throat 
specialist regarding tinnitus, a plugged feeling, and redness 
in both ear canals.  

On VA General Medical examination in October 2003, the 
veteran reported that his left ear had always had infections, 
pain, and soreness, more so than the right, but that he had 
refrained from seeking medical attention for his ear problems 
for decades.  Following examination, the pertinent diagnosis 
was ear disease, severe left and moderate right functional 
impairment, chronic otitis media with active chronic 
infection left ear as noted.  

The veteran was afforded a VA audiological examination in 
November 2003, at which time he reported a history of hearing 
loss, occasional tinnitus, with none at present, and a 
history of ear infections and earaches since Vietnam.  He 
stated that, in Vietnam, he slept in dirty water and showered 
only three times while he was there, adding that he 
associated his ear infections and earaches with his living 
conditions in Vietnam.  He also reported a history of 
military noise exposure.  Following examination the diagnoses 
were hearing within normal limits bilaterally and occasional 
tinnitus.  

During the March 2005 RO hearing, the veteran's 
representative noted that the veteran was exposed to loud 
noises at a young age in service.  

The veteran's ears were again evaluated during a June 2005 VA 
examination.  The examiner acknowledged review of both the 
claims file and the electronic medical records.  The veteran 
reported a history of noise exposure in service, with no 
hearing protection.  He reported experiencing a high pitched 
humming sound in both ears during service, in particular 
around the time when he fired rifles frequently.  He denied 
any significant noise exposure after service in subsequent 
occupational and hobby settings, although he reported that he 
was active as a scuba diver.  The veteran also reported a 
history of frequent ear pus and external otitis, adding that 
he frequently got his ears wet in swamps in Vietnam, and that 
he had frequent ear infections at that time, which had 
recurred ever since.  Following examination and audiological 
testing, the pertinent diagnosis was non-pulsatile tinnitus.  

The VA examiner indicated that he had reviewed the claims 
file and examined the veteran, and noted that the veteran had 
bilateral ear cerumen (earwax) which normally formed in the 
external ear.  The examiner added that obstruction of the 
external ear canal may result in decreased hearing as well as 
symptoms of tinnitus and dizziness in some patients.  The 
examiner opined that the veteran's significant cerumen in 
both ear canals may be a cause of his symptoms of tinnitus.  
The examiner added that other possible causes of tinnitus 
include the use of aspirin, as well as hypertension, although 
he opined that these were not as likely.  He continued to 
note that noise exposure resulting in sensory hearing loss 
may also be associated with tinnitus, however, there was no 
significant hearing loss in the veteran's case.  The examiner 
opined that there was no indication of medical evidence of a 
service related exposure resulting in the symptoms of 
tinnitus, and that the veteran's reported symptoms of 
tinnitus and otitis media were not caused by or the result of 
military service exposures, including noise.  

During the June 2006 RO hearing, the veteran reported that he 
experienced ringing in the ears in service and that he 
continued to experience ringing in the ears.     

The veteran clearly has current diagnoses of otitis media and 
tinnitus as evidenced by the VA examinations, thus, the first 
element of the claim is met.  In regard to the second 
element, the veteran has reported ear infections and tinnitus 
in service, and continuing since that time.  The veteran is 
competent to report the history of symptoms of ear infections 
and ringing in his ears in service as these are factual 
matters of which he had first hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2).  
To the extent that the veteran asserts that tinnitus is 
related to in-service noise exposure, an in-service event is 
demonstrated by the veteran's reports of significant noise 
exposure in combat in Vietnam.  His participation in combat 
is confirmed by the fact that he received the Combat Action 
Ribbon and two Purple Heart Medals.  His report of noise 
exposure is consistent with the circumstances of his service, 
and is presumed to have occurred.  38 U.S.C.A. § 1154(b).  

Regarding the veteran's reports of a continuity of 
symptomatology of both otitis media and tinnitus, while he is 
competent to report continuity of symptomatology since 
service, and such continuity is sufficient to indicate that 
otitis media and tinnitus may be related to service, a 
medical opinion establishing a nexus is still required.  
Charles v. Principi, 16 Vet. App. 370, 375 (2002).

While the veteran himself has made the claim of a nexus, as a 
layperson, he is not competent to express an opinion as to 
medical causation of his otitis media or tinnitus, as he has 
not claimed, nor shown, that he is a medical expert, capable 
of rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The VA examinations conducted in October and November 2003 
included diagnoses of otitis media and tinnitus, 
respectively, the examiners did not include medical opinions 
regarding etiology.  

The only medical opinion regarding etiology of otitis media 
and tinnitus is the opinion of the June 2005 VA examiner, 
who, following review of the claims file and examination of 
the veteran, opined that the veteran's reported symptoms of 
tinnitus and otitis media were not caused by or the result of 
military service exposures, including noise.  In the absence 
of competent evidence of a nexus between current otitis media 
or tinnitus and service, the claims must be denied.  

This conclusion is bolstered by the fact that the record does 
not reflect the veteran making complaints regarding, or 
seeking treatment for otitis media or tinnitus until over 30 
years after service, which weighs against the finding of a 
nexus between the current conditions and service.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

As the only medical opinion regarding etiology is against the 
claims, the Board finds that the preponderance of the 
evidence is against the claims for service connection, and 
the claims must be denied.  Since the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


III.  Increased Initial Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  PTSD

PTSD is evaluated as 70 percent disabling under Diagnostic 
Code 9411.  Diagnostic Code 9411 evaluates PTSD according to 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In determining whether the veteran meets the criteria for a 
100 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

In her July 2003 letter, the veteran's wife reported that the 
veteran had mood swings, strange dreams, and would jump up 
startled if touched when asleep, adding that the veteran had 
once swung and hit her in the face with his fist.  She added 
that he always felt closed in, having to sit on the end seat 
at the movies or a dinner table, or the aisle seat on an 
airplane, and that it was hard for the veteran to stay put 
for long.  She reported that she and the veteran had three 
children and one grandchild, but that he had a hard time 
showing any emotion.  

The veteran's PTSD was evaluated during VA examination in 
October 2003.  The veteran reported that he was employed as 
an executive vice president of a company.  He described 
nightmares, intrusive thoughts, auditory hallucinations, 
physiologic and psychologic reactivity to triggers of 
Vietnam, emotional numbing, constricted affect, foreshortened 
sense of future, loss of interest in things he liked to do 
before Vietnam, irritability, and concentration problems.  
Regarding social functioning, the veteran reported that he 
developed a strategy of not being close to people since 
Vietnam so that he did not have to endure the pain of assumed 
loss of friendship and closeness.  He reported having no 
friends other than the one person in Vietnam with whom he 
lived through their mutual tour of duty.  Regarding 
occupational functioning, the veteran reported that he had 
eight jobs, seven of which he was asked to leave.  The Axis I 
diagnosis was PTSD, and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 45.  

Records of VA treatment from August 2003 to May 2007 reflect 
diagnoses of and treatment for PTSD.  A record of treatment 
for PTSD from August 2003 includes the veteran's report that 
he had been married to his wife for 35 years, with three 
children.  He described his relationship with his children as 
excellent.  A November 2003 record of treatment for PTSD 
noted that some of the veteran's strengths were strong, 
loving, stable relationships with his wife and children, 
moderate insight, and the fact that he held a well-paying 
job.  

Records of private treatment from May 1999 to May 2006 
include two patient health questionnaires, completed in April 
2004 and April 2005.  In both questionnaires, the veteran 
responded "not at all" as to whether he had little interest 
or pleasure in doing things, or was feeling down, depressed 
or hopeless.  

During the March 2005 RO hearing, the veteran's son testified 
that he and his father had argued over why they could not 
become more like friends.  The veteran reported that he had 
been in his current job for nine years.  He added that he had 
been verbally warned about his temper and language at his 
job.  

The veteran's PTSD was again evaluated during VA examination 
in July 2005.  The examiner noted that the veteran's symptoms 
and condition appeared to have remained quite stable since 
his initial evaluation in 2003.  The veteran reported that he 
was highly distressed because he had friends whose sons were 
being deployed to Iraq and who wanted to talk to him about 
combat.  The examiner noted that the veteran's psychosocial 
status remained stable, in that he remained married to his 
wife of 37 years, and continued to be employed as the vice 
president of a company.  The examiner did note that this was 
a company started by the veteran's father and uncle, and 
currently owned by his cousins, and that it appeared, at 
least in part, that the veteran had held this job for nine 
years due to it being a family business, and therefore having 
somewhat of a protected status.  The Axis I diagnosis was 
PTSD, and the examiner assigned a GAF score of 60.  The 
examiner noted that this increase in GAF score since the last 
VA examination appeared to reflect a differential use of the 
rating scale across examiners, and did not reflect any 
apparent improvement in the veteran's condition or level of 
impairment.  The examiner added that the veteran's symptoms 
had caused some social impairment as well as probable 
vocational impairment, although he continued to function 
reasonably in a semi-protected environment.  

During the September 2006 RO hearing, the veteran reported 
thoughts of suicide and difficulties with his temper.  He 
indicated that he had several acquaintances, but one friend, 
who served with him in Vietnam.  He stated that he and his 
friend spoke to each other every day.  

The veteran's PTSD was most recently evaluated during an 
April 2007 VA examination.  The veteran reported that he 
lived with his wife and continued to work full-time.  The 
veteran reported that he was quite emotionally detached from 
others, which had significantly impacted his marriage and 
other social relationships.  The veteran reported a strained 
relationship with his wife, with increased arguments over the 
past few years, which he attributed to current stress related 
to work, and the current war in Iraq.  He reported that he 
had three adult children and that his wife spoke with them 
all the time, although the veteran appeared to be somewhat 
emotionally detached from them currently.  The veteran stated 
that he had one close friend who was a member of his unit in 
Vietnam, with whom he spoke almost everyday, although he 
reported no other social contacts.  

Regarding employment, the veteran continued to work as a vice 
president for sales of a family company.  He reported that he 
had held this job for ten years, and had done "okay" 
although he frequently had trouble with concentration.  He 
added that he had recently been informed that the business 
might be sold, which would put him out of a job.  He stated 
that he was extremely concerned about this, and that a good 
deal of his depressive symptoms were a result of this current 
stressor.  The Axis I diagnosis included PTSD, and the 
examiner assigned a current GAF score of 47, with the highest 
GAF score in the past year being 50.  

While the foregoing evidence certainly demonstrates some 
impairment in the areas of occupational and social 
functioning due to the veteran's PTSD, the evidence does not 
support entitlement to a 100 percent evaluation.  In this 
regard, the veteran has maintained full-time employment, he 
has one close friend with whom he speaks frequently, and his 
marriage of 39 years remains intact.  

The Board notes that the veteran has been assigned GAF scores 
ranging from a high of 60 to a low of 45 since the grant of 
service connection for PTSD.  GAF scores ranging from 41 to 
50 reflect serious impairment in social, occupational, or 
school functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 
(4th ed.) (1994) (DSM-IV).  While clinicians and examiners 
have at times provided GAF scores in that range, they have 
not described serious impairment approximating total 
impairment in both social and occupational functioning as the 
veteran has been able to maintain at least one friendship and 
to keep a job.

This evidence demonstrates that the veteran's symptoms do not 
approximate total occupational or social impairment.  
Therefore, entitlement to a 100 percent evaluation is not 
warranted.  38 C.F.R. §§ 4.7, 4.21.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
70 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, June 22, 2003.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported in April 2007 that he continued to work 
full-time, thus, marked interference with employment has not 
been shown.  Additionally, PTSD has not required any, let 
alone frequent, periods of hospitalization since the grant of 
service connection.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 70 percent for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B.  Right Hip Scar

The veteran's right hip scar is evaluated as 10 percent 
disabling under Diagnostic Code 7804.  This diagnostic code 
provides a 10 percent evaluation for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  

The veteran underwent right total hip arthroplasty in June 
2003.  A July 2003 record of private follow-up treatment 
described the veteran's wound as well-healed.  

On VA examination in October 2003, the veteran reported that, 
through the decades, one or two small pieces of shrapnel that 
were in the right hip had worked themselves out, and that he 
had picked these pieces out himself.  He reported that the 
last piece came out 20 years earlier, but that the right hip 
shrapnel site was still tender.  He had no shrapnel in the 
hip at the time of examination, as he was status post right 
total hip replacement.  On examination the right hip scar was 
described as fairly symmetric, 1cm in diameter, flat, tender, 
and a dull medium brown color.  This scar was nonkeloid and 
nonpuckered.  Strength testing of the right lower extremity 
revealed moderate sustained strength with residuals right hip 
pain, related to recent right hip replacement surgery.  The 
pertinent diagnoses were shrapnel injury to the right hip 
with more likely than not subsequent deterioration of the 
right hip requiring total hip replacement and right hip 
shrapnel wound, very mild intermittent functional impairment, 
only with palpation.  

During the March 2005 hearing, the veteran requested an 
examination to determine whether there was any bone, muscle, 
or nerve injury associated with the shrapnel wound to the 
right hip.  

On VA examination in June 2005, examination of the skin of 
the right thigh revealed a 9cm well-healed linear scar 
consistent with hip joint replacement surgery, and a 3mm by 
7mm subtle scar slightly anterior and distal to the operative 
scar.  Right hip range of motion was decreased compared to 
left hip range of motion.  The pertinent diagnosis was right 
hip joint status post replacement with a ceramic prosthesis, 
secondary to traumatic osteoarthritis.  

A September 2006 letter from the veteran's private physician 
described a well-healed incision over the right hip.  

A higher schedular rating under rating schedule requires that 
the veteran's right hip scar be deep or cause limitation of 
motion, and exceed an area of 12 square inches (77 square 
centimeters).  The veteran's right hip scar has been 
described as no larger than 1cm in diameter since the date of 
the grant of service connection.  Thus, the right hip scar 
does not meet or approximate the criteria for an evaluation 
in excess of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).  

The Board notes that, while the June 2005 VA examination 
noted decreased range of motion in the right hip, such range 
of motion has been contemplated in the 50 percent evaluation 
for right hip replacement due to shell fragment wound.  To 
consider such limitation of motion again in evaluating the 
right hip scar would constitute "pyramiding" as prohibited 
by 38 C.F.R. § 4.14.  

Hence, the medical evidence does not demonstrate that the 
right hip scar warrants an evaluation in excess of 10 percent 
under the rating criteria at any time since the effective 
date of service connection.  38 C.F.R. §§ 4.7, 4.21.  

As discussed above, the veteran has continued to work full-
time, thus, marked interference with employment has not been 
shown.  Additionally, the right hip scar has not required 
any, let alone frequent, periods of hospitalization since the 
grant of service connection.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 10 percent for a right hip 
scar.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

C.  Left Upper Extremity

The veteran's service medical records reflect that he 
incurred shrapnel wounds to the left upper arm and left 
forearm in service.  

The November 2003 rating decision initially granted service 
connection for residuals of a shrapnel injury to the left 
arm, evaluated as 10 percent disabling, pursuant to 
Diagnostic Code 5307-7804. 

The July 2005 rating decision initially granted service 
connection for median compression neuropathy of the left 
(major) forearm, evaluated as 30 percent disabling, pursuant 
to Diagnostic Code 8515, and for a left forearm scar with 
loss of muscle tissue evaluated as noncompensable pursuant to 
Diagnostic Code 5307-7804.  This rating decision indicated 
that the 10 percent evaluation for residuals of shrapnel 
wounds to the left (major) upper arm continued to be rated as 
10 percent disabling pursuant to Diagnostic Code 7804.  

Diagnostic Code 5307 evaluates injuries to Muscle Group VII, 
which includes the flexors of the carpus and long flexors of 
fingers and thumb; pronator.  The function of these muscles 
is flexion of the wrist and fingers.  In the dominant 
extremity, injuries which are slight, moderate, moderately 
severe, and severe, warrant evaluations of 0, 10, 30, and 40 
percent, respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5307 (2007).  

Muscle injuries are evaluated in accordance with 
38 C.F.R. § 4.56.

Slight disability of muscles is characterized by a simple 
wound of muscle without debridement, infection or effects of 
laceration.  History and complaint characteristic of slight 
disability of muscles include service department records of 
wound of slight severity or relatively brief treatment and 
return to duty, and healing with good functional results.  
For a finding of slight disability of muscle there should be 
no consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.

Objective findings of slight muscle disability include 
minimum scarring, slight, if any, evidence of fascial defect 
or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of missile through 
muscle tissue.  For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

A showing of moderately severe muscle disability should 
include a report of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability is characterized by a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle disabilities, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or particular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

As discussed above, Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Diagnostic Code 8515 evaluates paralysis of the median nerve.  
Under this diagnostic code, evaluations of 10, 30, and 50 
percent are warranted for incomplete paralysis of the major 
extremity which is mild, moderate, and severe, respectively.  
A 70 percent evaluation is warranted for complete paralysis 
of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  

The veteran's service medical records reflect that he was 
wounded in action in June 1967.  A July 1967 discharge 
summary indicated that the veteran sustained wounds on his 
left forearm and left arm from missile fragments.  The wounds 
were debrided at local facilities, and the veteran was then 
referred to a Naval hospital in San Francisco for further 
care.  Physical examination on the date after the injuries 
revealed two clean and debrided wounds, one approximately 3cm 
in major diameter on the left forearm and one approximately 
1.5cm in diameter on the left upper arm.  There were no 
vessels or tendons involved.  Secondary closure of the wounds 
was done under local anesthesia six days after the initial 
injuries.  Both wounds healed without complications or 
residual disability, and the veteran was found to be entirely 
asymptomatic and fit to return to duty.  He was discharged on 
July 10, 1967.  The veteran's July 1970 separation 
examination noted a two inch scar on the left forearm and a 1/2 
inch scar on the left shoulder.  

The veteran's left upper extremity was evaluated during VA 
examination in October 2003.  The veteran complained that his 
left index finger was always numb since the shrapnel injury, 
and that he had less strength grasping objects with the 
fingers of the left arm and hand.  The veteran reported that 
he was left-handed and had to use his left arm and hand to 
maximal capacity.  

On examination, there was a diagonal scar on the anterior 
upper left arm, 3cm long and 2mm wide.  The scar was 
nonkeloid and flat and had a pale off-white color, pencil-
thin appearance, and was flat, with mild tenderness to 
palpation.  There was also a diagonal scar on the anterior 
lower left arm, midway between the wrist and elbow, 7cm long 
and 0.5cm wide, which was described as wrinkled, with keloid 
appearance, and mild indentation with loss of underlying 
muscle.  This scar was nontender to palpation.  Neurological 
examination revealed very dull sensation to the left palmar 
surface of the index finger.  Sensation was intact to the 
thumb, middle, second, and pinky fingers of the left hand.  
Left triceps and left biceps reflexes were not visible.  
Range of motion of the bilateral shoulders was full.  The 
shoulders had equal strength against strong resistance.  Left 
handgrip was intact.  Left upper and lower arm had moderate 
less than sustained strength against strong resistance.  The 
left five fingers had weak strength against strong resistance 
and did not individually flex with any significant strength.  
The pertinent diagnoses were left upper extremity with 
altered sensory motor function related to shrapnel wound.  
Moderate functional impairment.  Left upper extremity 
shrapnel wounds with very mild intermittent functional 
impairment only with palpation.  

The veteran had a VA EMG/NCV consult in December 2003.  The 
veteran complained of chronic tingling and numbness in the 
left index finger since he had shrapnel injuries to the left 
arm.  On examination, the veteran had full range of motion in 
the left upper extremity equal to the right upper extremity.  
Strength was intact against strong resistance in the left 
biceps, triceps, and hand grasp.  The veteran had very weak 
individual flexion of the left individual fingers.  There was 
faint sensation in the palmar surface of the left index 
finger, with intact sensation in the other four palmar 
fingers.  The conclusion was electrodiagnostic evidence of 
mild to moderate left median compression neuropathy across 
the carpal tunnel.  

During the March 2005 hearing, the veteran reported that he 
had always had numbness since the in-service injury.  He 
added that he had always had pain.  

In a September 2006 letter the veteran's private physician 
noted that the veteran complained of numbness in the left 
second finger, which he described as occurring daily.  The 
physician reported that the veteran had good range of motion 
in the finger and hand.  He added that the veteran's shrapnel 
wound had left him with nerve damage resulting in numbness of 
the second finger, but that the veteran tolerated this well 
and had basically learned to live with it.  The physician 
opined that he did not think any specific treatment was 
likely to help this numbness.  

The left upper extremity was most recently evaluated during 
VA examination in May 2007.  The veteran complained of 
soreness in the left shoulder, extending to his neck, with 
constant numbness and tingling in the index finger, with 
intermittent numbness and tingling in his shoulder.  He 
reported less mobility, stiffness, fatigue, and lack of 
endurance.  He denied redness, swelling, instability, or 
locking.  He described flare-ups of pain precipitated by 
driving, sleeping, and sometimes just sitting and watching 
television.  He added that the pain in his left shoulder was 
bothering him more.  He stated that, during a flare-up, he 
had less range of motion and did not want to do anything but 
rest.  Regarding his occupation, the veteran reported that he 
had to use his right hand and could not write at work, but 
had to do things slower.  He added that, at home, his left 
arm slowed him down, he did fewer chores, and he had to sit 
and nurse his arm.  

On examination, range of motion of the left shoulder revealed 
forward flexion 0 to 180 degrees active with pain, 0 to 160 
degrees passive with pain, and forward flexion reduced to 0 
to 130 degrees with pain with repetition.  Abduction was 0 to 
130 degrees actively and passively with pain, reduced to 0 to 
100 degrees with repetition, with no pain.  External and 
internal rotation were both 0 to 80 degrees, actively and 
passively, with no change with repetition.  The examiner 
noted that the veteran had additional limitation of joint 
function caused by pain, including pain on repeated use and 
during flare-ups, fatigue, weakness, lack of endurance, 
stiffness, and incoordination.  The examiner indicated that 
the primary limiting factor was pain.  The left shoulder had 
point tenderness in the lateral aspect of the mid deltoid, 
normal muscle mass, reflexes were 2+, strength was 4/5, and 
sensation was normal to sharp and light touch.  X-ray of the 
left shoulder revealed degenerative changes of the 
acromioclavicular joint.  No radiopaque foreign body was 
identified.  

Regarding the elbow joint, the veteran had flexion from 0 to 
145 degrees, forearm supination from 0 to 85 degrees, and 
forearm pronation from 0 to 80 degrees, bilaterally, with no 
additional limitation of joint function caused by pain, 
including pain on repeated use and pain during flare-ups, 
fatigue, weakness, incoordination, and lack of endurance.  

The diagnoses were degenerative joint disease of the left 
shoulder with subjective radicular symptoms, left median 
compression neuropathy, with moderate subjective functional 
limitations, and subjective neuropathy in the left index 
finger of unclear etiology.  

Regarding the veteran's scars, the examiner noted a scar 3cm 
long and 0.1cm wide, hypertrophied and shiny on the left 
upper arm, and a scar 5cm long and 2cm wide, hypertrophied, 
with slight indentation and some loss of muscle mass 
surrounding the scar on the left forearm.  Examination 
revealed no pain in either scar and no adherence to 
underlying tissue.  The scars were not unstable and there was 
no inflammation, edema, or keloid formation, but there was 
elevation or depression of the surface contour of the scars 
on palpation and some hypopigmentation.  The examiner noted 
that a scar was deep, with 0.2cm of underlying soft tissue 
damage.  There was no area of induration or inflexibility of 
the skin, and no limitation of motion or function caused by 
the scars.  The diagnosis was scar residuals as likely 
directly related to shrapnel injury, well-healed with some 
depression and hypertrophy, mild functional limitations.  

Left Upper Arm

Although the veteran is in receipt of the maximum evaluation 
under Diagnostic Code 7804, rating superficial scars which 
are painful on examination, the Board can consider evaluating 
the disability under other diagnostic codes.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

Diagnostic Code 7801 provides evaluations in excess of 10 
percent for scars, other than the head, face, or neck, that 
are deep or cause limited motion, and exceed an area of 12 
square inches (77 sq. cm).  The scar on the left upper arm, 
however, has not been found to be deep, and has measured no 
more than 3 cm by 2 mm.  Therefore, the criteria for an 
initial evaluation in excess of 10 percent under Diagnostic 
Code 7801 have not been met.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

The Board has also considered entitlement to an evaluation in 
excess of 10 percent under Diagnostic Code 7805, which rates 
scars based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  However, there is 
no evidence that the scar of the left upper arm results in 
functional impairment.  Rather, although the May 2007 VA 
examination revealed some decreased range of motion in the 
left shoulder, the examiner specifically indicated that there 
was no limitation of motion or function resulting from this 
scar.  Therefore, the criteria for an initial evaluation in 
excess of 10 percent under Diagnostic Code 7805 have not been 
met.  38 C.F.R. § 4.118, Diagnostic Code 7805.

An evaluation in excess of 10 percent is also available under 
Diagnostic Code 5303, which evaluates injuries to muscle 
group III, the intrinsic muscles of the shoulder girdle, 
including the deltoid.  This diagnostic code provides 
evaluations of 20, 30, and 40 percent for injuries of the 
dominant extremity which are moderate, moderately severe, and 
severe, respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5303.  

The record does not reflect consistent complaint of one or 
more of the cardinal signs and symptoms of muscle injury 
regarding the left upper arm.  There is no medical evidence 
of loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  In this regard, the 
Board notes that the shoulders had equal strength against 
strong resistance on VA examination in October 2003.  
Further, the December 2003 EMG/NCV study revealed full range 
of motion in the left upper extremity equal to the right 
upper extremity.  Strength was intact against strong 
resistance in the left biceps, triceps, and hand grasp.  

As the residuals of shrapnel injury to the left upper arm do 
not more nearly approximate a moderate muscle injury, 
entitlement to an evaluation in excess of 10 percent is not 
available under this diagnostic code.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  

The Board has considered the veteran's complaints of soreness 
in the left shoulder, extending to the neck, with 
intermittent numbness and tingling in the shoulder, however, 
these complaints are attributed to the diagnosis of 
degenerative joint disease of the left shoulder, as the 
examiner's diagnosis was degenerative joint disease of the 
left shoulder with subjective radicular symptoms.  Therefore, 
as these radicular symptoms are attributable to the non-
service connected degenerative joint disease, an increased 
evaluation for residuals of shrapnel injury based on these 
symptoms cannot be granted.  38 C.F.R. § 4.14.  

Hence, the medical evidence does not demonstrate that the 
residuals of shrapnel injury to the left upper arm warrant an 
evaluation in excess of 10 percent under the rating criteria 
at any time since the effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21.  

As discussed above, the veteran has continued to work full-
time, thus, marked interference with employment has not been 
shown.  Additionally, residuals of shrapnel injury to the 
left upper arm have not required any, let alone frequent, 
periods of hospitalization since the grant of service 
connection.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 10 percent for residuals of 
shrapnel injury to the left upper arm.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Forearm

As discussed above, the veteran is in receipt of a 30 percent 
rating for residuals of a shrapnel injury to the left 
forearm, including scarring, loss of muscle tissue, and 
median neuropathy.  Since the grant of service connection, 
the residuals of injury to the left forearm have been 
evaluated under Diagnostic Codes 8515, 5307, and 7804.  

An evaluation in excess of 30 percent under Diagnostic Code 
8515 requires severe incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  While the 
veteran has consistently complained of numbness in the left 
forearm, into the left index finger, the medical evidence 
consistently describes only moderate neurological impairment.  
In this regard, the December 2003 EMG/NCV study revealed only 
mild to moderate left median compression neuropathy across 
the carpal tunnel.  Further, in his September 2006 letter, 
the veteran's physician noted that the veteran tolerated 
nerve damage resulting in numbness of the second finger well 
and had basically learned to live with it.  The physician 
opined that he did not think any specific treatment was 
likely to help this numbness.  The diagnosis on VA 
examination in May 2007 was left median compression 
neuropathy with moderate subjective functional limitations.  

As the medical evidence has consistently described left 
median compression neuropathy as no worse than moderate, the 
Board finds that the residuals of shrapnel injury to the left 
forearm do not more nearly approximate severe incomplete 
paralysis of the median nerve.  Therefore, entitlement to an 
evaluation in excess of 30 percent is not available under 
this diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.    

An evaluation in excess of 30 percent is available for severe 
injury to Muscle Group VII under Diagnostic Code 5307.  
However, the record does not reflect consistent complaint of 
the cardinal signs and symptoms of muscle disability 
regarding the residuals of shrapnel injury to the left 
forearm.  In addition, while the most recent VA examination 
noted the veteran's scar to be depressed, the scar has not 
been described as ragged or adherent.  Further, there has 
been no evidence of loss of deep fascia or muscle substance 
on palpation, nor is there evidence of soft flabby muscles in 
the wound area.  The veteran's muscles of the left forearm 
have not been found to swell and harden abnormally in 
contraction, and the most recent VA examination found the 
same range of motion in the bilateral elbows, demonstrating 
that there is not severe impairment when compared with the 
uninjured side.  Therefore, entitlement to an evaluation in 
excess of 30 percent is not available under this diagnostic 
code.  38 C.F.R. § 4.73, Diagnostic Code 5307.    

The Board notes that the veteran's scar of the left forearm 
was previously rated separately from the neurological 
impairment in the left forearm.  This scar has been evaluated 
as noncompensable since the grant of service connection.  In 
his February 2008 Informal Hearing Presentation, the 
veteran's representative requested that the veteran be 
evaluated separately for median neuropathy and the left 
forearm scar with muscle loss.  

VA must consider whether the veteran's service connected 
disability warrants a separate evaluation for scar 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).  

While the medical evidence describes the left forearm scar as 
deep, in that there is loss of underlying tissue, this scar 
has not been found to exceed 6 square inches (39 sq. cm), 
exceed 144 square inches (929 sq. cm), or to be unstable, or 
painful on examination.  Hence, a separate compensable 
evaluation for scar impairment is not warranted.  38 C.F.R. 
§ 4.118.  

Hence, the medical evidence does not demonstrate that the 
residuals of shrapnel injury to the left forearm warrant an 
evaluation in excess of 30 percent under the rating criteria 
at any time since the effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21.  

As discussed above, the veteran has continued to work full-
time, thus, marked interference with employment has not been 
shown.  Additionally, residuals of shrapnel injury to the 
left forearm have not required any, let alone frequent, 
periods of hospitalization since the grant of service 
connection.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 30 percent for residuals of 
shrapnel injury to the left forearm.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for otitis media is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right hip scar is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shrapnel injury to the left upper arm is 
denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a shrapnel injury to the left forearm, 
including scarring, loss of muscle tissue, and median 
neuropathy is denied.  


REMAND

The veteran's right hip disability was evaluated at VA 
examination in June 2005.  The veteran is entitled to a new 
VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

During the June 2005 VA examination, the veteran reported 
that he could not run or jump because of a fear of having 
recurrent hip problems and because he felt unsteady.  He 
stated that, otherwise, his right hip functioned normally, 
and he was able to walk and bike long distances without 
difficulty.  He added that his right hip was weaker than his 
left.  On examination, range of motion of the right hip 
revealed flexion 0 to 105 degrees, extension 0 to 15 degrees, 
adduction 0 to 20 degrees, abduction 0 to 45 degrees, 
external rotation 0 to 40 degrees, and internal rotation 0 to 
30 degrees.  Active and passive range of motion did not 
result in pain.  Gait was normal and the veteran was able to 
walk in a squatted position normally.  

In an October 2005 letter regarding the right hip, the 
veteran's private physician reported that the veteran had 
some intermittent start-up pain with everyday activities, 
such as ambulation.  He added that the veteran had difficulty 
with decreased range of motion in the hip.  In a September 
2006 letter, a different private physician reported that the 
veteran had daily pain in the area of the right hip and leg, 
and that he used a cane whenever he walked any distance at 
all.  Range of motion was limited and the veteran's level of 
activity was limited by the right hip.  Range of motion of 
the right hip revealed flexion to 80-85 degrees.  

As the September 2006 letter from the veteran's private 
physician reflects a worsening of the right hip disability 
since the June 2005 VA examination, the Board finds that a 
new VA examination is warranted.  Prior to the examination, 
the RO should obtain and associate with the claims file all 
pertinent VA treatment records dated from May 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
pertinent VA treatment records of 
evaluation and/or treatment of the 
veteran's service-connected right hip 
disability from May 2007 to the present.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current level of impairment due to the 
service connected right hip disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.
The examiner should report the ranges of 
motion of the right hip in degrees, 
including flexion, extension, abduction, 
adduction, and rotation.  The examiner 
should also note whether there is any 
ankylosis, flail joint, or impairment of 
the femur, to include fracture.  

The examiner should also determine 
whether the right hip disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, pain, 
incoordination, or flare ups.  

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


